Citation Nr: 1609448	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  12-02 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Ocala Regional Medical Center from November 18, 2011, to November 19, 2011.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 determination by the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida.

In April 2014, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.


FINDINGS OF FACT

1.  The Veteran experienced an acute onset of intense back pain on November 18, 2011, and called the 911 emergency system for assistance.

2.  In response to his call, an ambulance was dispatched and, on recommendation of the emergency medical technicians, the Veteran was taken to the closest hospital which was the Ocala Regional Medical Center, a private hospital.

3.  The Veteran was seen in the Ocala Regional Medical Center emergency room (ER), underwent a physical examination and diagnostic testing, was diagnosed with severe arthritis, and was prescribed pain medication (including morphine and valium), and was released on November 19, 2011, in an improved condition, but with instructions to seek follow-up care.

4.  At the time of treatment, the Veteran was enrolled in the VA health care system and had received treatment within a 24-month period preceding the emergency care for which he seeks reimbursement.

5.  The Veteran is financially liable to the private provider for the emergency treatment and he has no other coverage under a health plan contract that would pay, in whole or part.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria have been met for reimbursement or payment of unauthorized medical care expenses incurred in connection with medical services provided by Ocala Regional Medical Center from November 18, 2011, to November 19, 2011.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.52(a), 17.120, 17.1000-17.1002 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has appealed the denial of his claim seeking reimbursement/payment for medical expenses related to the non-VA hospital treatment received from November 18, 2011, to November 19, 2011.

The evidence does not show that the Veteran sought and obtained prior proper authorization for VA payment of the November 2011 medical expenses at issue.  Payment is therefore not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703.

Nonetheless, when a veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred, specifically, 38 U.S.C.A. §§ 1725 and 1728.  See, generally, Veterans Millennium Health Care and Benefits Act, 38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000-17.1008 (2015).  The Veteran was enrolled in the VA health care system and he had received medical treatment under 38 U.S.C. chapter 17 within the 24-months preceding the emergency treatment at issue.  See 38 C.F.R. §§ 17.120(a) and 17.1003(d).  In addition, the evidence of record establishes that the Veteran was personally liable for the emergency treatment he received, he has no entitlement to care or services under a health-plan contract, he has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider; and, he is not eligible for reimbursement for medical care or services under section 1728 because he did not have any service-connected conditions at the time he sought emergency treatment.  38 U.S.C. § 1725(b); 38 C.F.R. § 17.1003(e)-(h); see also November 2011 VA Ambulatory Care Triage Note (enrolled in Primary Care); April 2014 Board Hearing Transcript (discussing lack of insurance, personal liability, enrollment in VA treatment, and prior VA treatment); May 2011 VA Chest X-rays (attached to November 2011 records).  The Veteran met the basic eligibility criteria under 38 U.S.C.A. § 1725 at all relevant times.

38 U.S.C.A. § 1725(a) provides that VA shall reimburse veterans for the reasonable value of emergency treatment furnished to the veteran in a non-Department facility.  The term "emergency treatment" is defined in 38 U.S.C.A. § 1725(f)(1) as medical care or services furnished when:  (A) VA facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer.

The Veteran experienced an acute onset of intense back pain on November 18, 2011, and called the 911 emergency system for assistance.  See, e.g., April 2014 Board Hearing Transcript.  In response to his call, an ambulance was dispatched and, on recommendation of the emergency medical technicians, the Veteran was taken to the closest hospital which was the Ocala Regional Medical Center, a private hospital.  Id.  The Veteran was seen in the Ocala Regional Medical Center emergency room (ER), underwent a physical examination and diagnostic testing, was diagnosed with severe arthritis, and was prescribed pain medication (including morphine and valium), and was released on November 19, 2011, in an improved condition, but with instructions to seek follow-up care.  See November 2011 Ocala Regional Medical Center ER Records.  Several hours after his discharge from the Ocala Regional Medical Center ER, the Veteran contacted the nearest VA Medical Center complaining of severe left-sided back pain.  November 2011 VA Telephone Encounter Note.  The condition was deemed urgent and the nurse recommended follow-up at the VAMC's ER.  Id.  The Veteran was informed that he needed to "see a doctor now or your condition could worsen."  Id.

Within hours, the Veteran presented at the Gainesville VAMC ER.  November 2011 VA Ambulatory Care Triage Note.  He was evaluated, received a prescription for pain medication, was instructed to follow-up with his primary care provider "ASAP", and was told he may need diagnostic imaging studies.  Id.; see also November 2011 VA Nurse ER Assessment; November 2011 VA Emergency Department Note.

The Veteran's claim was denied on the basis that the care he sought was "Non Emergent Care."  See December 2011 Decision Letter.  The elements of the Veteran's claim relating to financial liability, basic eligibility, and lack of other insurance coverage have not been disputed and are persuasively established by the Veteran's testimony and the above-summarized evidence on those issues.  Therefore, the Board will focus its analysis on whether the treatment the Veteran received was "emergency treatment" as that term is defined by statute and regulation and whether VA facilities were feasibly available such that an attempt to use them would not have been hazardous to life or health.

The Court has provided guidance on these issues in the context of entitlement to reimbursement under 38 U.S.C. § 1725 and 38 C.F.R. § 17.1002.  See Swinney v. Shinseki, 23 Vet. App. 257 (2009).

In Swinney, the claimant obtained emergency treatment from a VA facility, but was discharged as medically stable.  Later on the day of her discharge, she sought medical treatment from a nearby private medical facility due to continued symptoms.  The claimant believed, contrary to the judgment of the VA physicians who had discharged her earlier in the day, that her symptoms required immediate medical attention.  The Board upheld the denial of reimbursement on the grounds that the medical evidence was against finding that the claimant actually had an emergent medical condition which required immediate treatment.  In finding the Board's reasons and bases inadequate, the Court emphasized that resolution of the objective question of whether a medical emergency exists is not dispositive under the relevant statutes and regulations.  Id. at 265-67.  Rather, the Board must consider the claimant's state of mind at the time he or she sought private treatment and evaluate the claimant's actions in light of what a prudent layperson would do under the same circumstances.  Id. at 266.  The Court held that it was error to deny reimbursement on the basis that the claimant's condition when she sought private treatment was stable and not emergent from an objective medical standpoint.  Id. at 267.

Here, a VA physician has opined that the emergency care provided was not medically indicated and that VA facilities were feasibly available.  With respect to the "not medically indicated" portion of the statement, this opinion appears to incorporate precisely the objective standard rejected in Swinney.  The question is whether a reasonably prudent layperson would seek emergency treatment and the evidence is overwhelming on this point.  

The Veteran has testified to the acute onset of pain and functional limitations that were out of the ordinary for his chronic back condition.  See April 2014 Board Hearing Transcript.  He called 911 and the ambulance personnel specifically recommended that he be transported to the nearest hospital.  The Board finds credible the Veteran's testimony regarding the acute onset of severe symptoms and that he was advised by medical personnel to go to the nearest ER.  This evidence is sufficient to meet the Swinney standard of a "reasonably prudent layperson."  But there is more.  

As discussed above, hours after his leaving the private ER, VA medical personnel described the condition as "urgent", recommended that he present at an ER, and informed the Veteran that he should "see a doctor now or your condition could worsen."  See November 2011 VA Telephone Encounter Note.  This VA medical evidence supports the Veteran's testimony that his symptoms were sufficiently severe that a prudent layperson would have sought emergency treatment from the nearest available medical facility.  The Board finds that the subjective "prudent layperson" standard for "emergency treatment" has been met.

The Veteran made a choice on November 18, 2011, to seek immediate treatment from the nearest medical facility based on the advice of trained medical personnel and his own (the Veteran's) belief that delay caused by going to a more distant VA facility would be hazardous to his life or health.  His decision during a medical crisis was not unreasonable from the perspective of a prudent layperson.  See 38 U.S.C. § 1725(f)(1); see also Swinney, 23 Vet. App. at 265-67.  The Board finds that the treatment the Veteran received at the Ocala Regional Medical Center on November 18-19, 2011, meets the definition of "emergency treatment" under 38 C.F.R. § 1725(f)(1).

As the Veteran has met each of the elements required under 38 U.S.C.A. § 1725, entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Ocala Regional Medical Center from November 18, 2011, to November 19, 2011, is warranted.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Ocala Regional Medical Center from November 18, 2011, to November 19, 2011, is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


